DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 4/12/2021 regarding the amendments as filed 3/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Claim Status
Claims 1-20 are pending
Claims 11-19 are withdrawn.
Claims 1-3, 7, and 20 are currently amended.

Claim Interpretation
For clarity of the record, the Examiner interprets the phrase “without being in contact” in claims 1 and 20 (in reference to the way the substrate support contacts the substrate) as reading: “without being in direct physical contact”. The Examiner notes that “contact” broadly encompasses alternatives to physical contact such as electrical, magnetic, visual, etc. The disclosure, however, only appears to support the “direct physical contact” interpretation in conjunction with the “without being” modifier, thus the claims are interpreted in this way.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 20, the limitations “the vertical section of the substrate support mechanism” (lines 19 and 21) lacks proper antecedent basis, since the claim establishes earlier “the substrate support mechanism including a vertically extending portion”. In the interest of compact and expedited prosecution, the Examiner interprets the limitations above as reading “the vertically extending portion of the substrate support mechanism”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 8,888,950) in view of Ito (US Pub. 2007/0218664), Chacin (US Patent 8,852,349) and Fukiage (US Patent 7,371,436), with Granneman (US Patent 6,183,565) as an evidentiary reference.
Regarding claim 1, Lee teaches an apparatus (Lee – C15, L50 and Figs. 2 and 11-14, plasma processing apparatus #201), the apparatus comprising: 
a processing chamber (Fig. 14, chamber #210) having an upper section and a lower section (Figs. 11-14, above and below substrate #250); 
a substrate support (Figs. 11-14, substrate supporter #280 with arm #281) directly connected to a wall of the processing chamber (Fig. 2 and 11-14, vertical portion of substrate support directly connected to a bottom wall of the processing chamber) and configured to hold a substrate between the upper section and the lower section (see Figs. 11-14), the substrate having a front side surface (Figs. 11-14, front surface #251) and a backside surface opposite the front side surface (Figs. 11-14, rear surface #252), the substrate support having a support surface configured to support the substrate along a perimeter of the substrate without being in contact with interior regions of the front side surface and without being in contact with interior regions of the backside surface (Figs. 11-14, only contacting substrate back surface peripheral edge), the substrate support configured to support the substrate with the front side surface facing the upper section and with the backside surface facing the lower section (Figs. 11-14, #251 facing upwards and #252 facing downwards); 
a first gas distribution unit positioned in the lower section (C16, L64-65 and Fig. 14, reactive gas injected from the second electrode #240) and facing the backside 
a second gas distribution unit (C11, L30-31 and Fig. 14, non-reactive gas injected from the first electrode #230) configured to flow inert gas into the upper section of the processing chamber (see previous); 
an exhaust provided in a wall of the processing chamber configured to receive gas from the upper and lower sections (Fig. 14, vacuum pump #260 at lower wall periphery), wherein the substrate support is directly connected to the wall at an area of the wall between the upper section and the lower section (Fig. 11, substrate support #280/281 is directly connected to the bottom wall of the chamber, which is integrally formed with the sidewalls of the chamber, thus meeting the limitation);
wherein the apparatus is configured to control flow of the reactive gas from the first gas distribution unit (C16, L64-65 and Fig. 14, reactive gas injected from the second electrode #240), the apparatus configured to control flow of the inert gas into the upper section (C11, L30-31 and Fig. 14, non-reactive gas injected from the first electrode #230) to maintain a gas pressure differential sufficient to prevent passage of the reactive gas from the lower section to the front side surface of the substrate when the substrate is resting on the substrate support (Lee – C25, L43-50).

Lee does not teach wherein the substrate support has an annular support surface configured to support the substrate along an entire perimeter (emphasis added to show distinguishing features).

Lee and Ito both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Lee with the annular substrate support as taught by Ito in order to constrain unwanted movement of the wafer, minimize edge contact of the wafer with the surrounding structures, and suppress unwanted adhesion of the wafer to the holder when undergoing a deposition process (Ito – [0112]).

Modified Lee does not teach first and second exhaust ports each provided in the wall of the processing chamber, wherein the substrate support is directly connected to the wall at an area of the wall between the first and second exhaust ports such that the first exhaust port is coupled to the upper section of the processing chamber and the second exhaust port is coupled to the lower section.
However, Chacin teaches first (Chacin – C13, L26 and Fig. 11, exhaust port #1115) and second exhaust ports (Chacin – C13, L26 and Fig. 11, exhaust port #1117) each provided in a wall of the processing chamber (Chacin – Fig. 11, as similar to the embodiment shown with sidewalls in Fig. 13: see C12, L14-31, similarity between apparatus 1100 and 1300), wherein the substrate support is directly connected to the wall at an area of the wall between the first and second exhaust ports (see Chacin Figs. 11 and 13, substrate support is directly connected to the sidewalls since a direct 
Lee and Chacin both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lee apparatus with the vacuum exhaust structure and operation as taught by Chacin in order to facilitate the control of flow patterns of gases, prevent chemical species from reaching undesired sides of the substrate, and to provide a downward force to keep the substrate on the supporting structure (Chacin – C13, L29-40).

Modified Lee does not teach a controller.
However, Fukiage teaches a controller that is configured to control all elements of a plasma-enhanced chemical vapor deposition (PECVD) apparatus (Fukiage – C6, L14 and Fig. 1, controller #160).
Modified Lee and Fukiage both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Lee with the unified controller as taught by Fukiage in order to provide control data to all components of the apparatus to enact a process recipe, 

Modified Lee does not explicitly teach a deposition process. However, the apparatus as taught by modified Lee would be capable of performing a deposition process if the reactive etching gas were replaced with a deposition gas. Further, it is well known in the art that apparatuses similar to modified Lee are commonly used for both etching and deposition processes. To support this assertion, Granneman teaches that CVD apparatuses are commonly used for both deposition and etching processes (Granneman – C2, L57-59).

To clarify the record, the claim limitations “for depositing films on a backside of a substrate”, “configured to hold a substrate between the upper section and the lower section”, “for electrical devices”, “configured to support the substrate along an entire perimeter of the substrate without being in contact with interior regions of the front side surface and without being in contact with interior regions of the backside surface”, “configured to support the substrate with the front side surface facing the upper section and with the backside surface facing the lower section”, “when the substrate is being held by the substrate support mechanism”, “configured to direct deposition gas to the backside surface of the substrate for depositing a film on the backside surface of the substrate”, and “configured to flow inert gas into the upper section of the processing chamber sufficient to create a greater gas pressure in the upper section as compared to the lower section” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Lee apparatus would be capable of performing the intended uses above as specifically set forth above, with the following exception: the modified Lee apparatus would be capable of depositing films on a backside of a substrate and directing deposition gas to the backside surface of a substrate if the gas supplied by the first gas distribution unit as taught by Lee (second electrode #240) were suitable for deposition and not etching (as is taught by Lee), as such processes typically utilize the same apparatus (supported by Granneman).

Further, claim limitations relating to the substrate are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 2, Lee modified by Ito does not teach a first vacuum exhaust connected to the upper section through the first exhaust port and a second vacuum exhaust connected to the lower section through the second exhaust port, wherein the controller is further configured to control the first vacuum exhaust and the second 
However, Chacin teaches a first vacuum exhaust (Chacin – C13, L26 and Fig. 11, exhaust piping coming from exhaust port #1115, as annotated below) connected to the upper section (Chacin – Fig. 11: exhausting a volume above the substrate support) through the first exhaust port (see annotated Chacin Fig. 11 below, orifice that defines exhaust pathway) and a second vacuum exhaust (Chacin – C13, L26 and Fig. 11, exhaust piping coming from exhaust port #1117) connected to the lower section (Chacin – Fig. 11: exhausting a volume below the substrate support) through the second exhaust port (see below), wherein the apparatus is further configured to control the first vacuum exhaust and the second vacuum exhaust to create a pressure differential between the upper section and the lower section when the substrate is being supported within the processing chamber (Chacin – C13, L29-40: provide a net downward force on substrate to keep the substrate on the processing structure).

    PNG
    media_image1.png
    527
    342
    media_image1.png
    Greyscale

Modified Lee and Chacin both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the vacuum exhaust structure and operation as taught by Chacin in order to facilitate the control of flow patterns of gases, prevent chemical species from reaching undesired sides of the substrate, and to provide a downward force to keep the substrate on the supporting structure (Chacin – C13, L29-40).

Modified Lee does not teach a controller.
However, Fukiage teaches a controller that is configured to control all elements of a plasma-enhanced chemical vapor deposition (PECVD) apparatus (Fukiage – C6, L14 and Fig. 1, controller #160).


Regarding claim 3, Lee modified by Ito does not teach a first vacuum exhaust connected to the upper section through the first exhaust port and a second vacuum exhaust connected to the lower section through the second exhaust port, wherein the first vacuum exhaust and second vacuum exhaust are connected to a single vacuum pump.
However, Chacin teaches a first vacuum exhaust (Chacin – C13, L26 and Fig. 11, exhaust piping coming from exhaust port #1115, as annotated below) connected to the upper section (Chacin – Fig. 11: exhausting a volume above the substrate support) through the first exhaust port (see below) and a second vacuum exhaust (Chacin – C13, L26 and Fig. 11, exhaust piping coming from exhaust port #1117) connected to the lower section (Chacin – Fig. 11: exhausting a volume below the substrate support) through the second exhaust port (see below), wherein the first vacuum exhaust and second vacuum exhaust are connected to a single vacuum pump (Chacin – C12, L20 and Fig. 11, exhaust manifold #1109 for combined exhaust gases #1108).

    PNG
    media_image1.png
    527
    342
    media_image1.png
    Greyscale

Lee and Chacin both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the vacuum exhaust structure as taught by Chacin in order to facilitate the control of flow patterns of gases, prevent chemical species from reaching undesired sides of the substrate, and to provide a downward force to keep the substrate on the supporting structure (Chacin – C13, L29-40).

Regarding claim 8, the entire is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. Nevertheless, Lee teaches wherein the substrate support is configured to vertically translate the substrate within the processing chamber (Lee – C11, L24-27).

Regarding claim 9, Lee teaches wherein the first gas distribution unit is moveable towards the backside surface of the substrate and moveable away from the backside surface of the substrate (Lee – C16, L37-38 and Fig. 13: second electrode #240 elevated by driving member #249).
To clarify the record, the claim limitation “is moveable towards the backside surface of the substrate and moveable away from the backside surface of the substrate” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. The modified Lee apparatus is capable of performing the intended use above as set forth above.

Regarding claim 20, Lee teaches an apparatus (Lee – C15, L50 and Figs. 2 and 11-14, plasma processing apparatus #201), the apparatus comprising: 
a processing chamber (Fig. 14, chamber #210) having an upper section and a lower section (Figs. 11-14, above and below substrate #250); 19Attorney Docket No.: TTCA-704US02
a substrate support mechanism (Figs. 11-14, substrate supporter #280 with arm #281) directly connected to a wall of the processing chamber (Fig. 2 and 11-14, vertical portion of substrate support directly connected to a bottom wall of the processing chamber) and configured to hold a substrate between the upper section and the lower section (see Figs. 11-14), the substrate having a front side surface (Figs. 11-14, front surface #251) and a backside surface opposite the front side surface (Figs. 11-14, rear surface #252), the substrate support mechanism including a vertically extending portion having a support surface (see annotated Fig. 2 below, darkened areas) configured to support the substrate along a perimeter of the substrate without being in contact with 

    PNG
    media_image2.png
    427
    353
    media_image2.png
    Greyscale

the substrate support mechanism configured to hold the substrate with the front side surface facing the upper section and with the backside surface facing the lower section (Figs. 11-14, #251 facing upwards and #252 facing downwards); 
a gas distribution unit positioned in the lower section of the processing chamber (C16, L64-65 and Fig. 14, reactive gas injected from the second electrode #240) and facing the backside surface of the substrate when the substrate is being held by the substrate support mechanism (see Figs. 11-14), the gas distribution unit configured to direct a gas to the backside surface of the substrate (C16, L64-65 and Fig. 14: reactive gas); 
an inert gas distribution unit (C11, L30-31 and Fig. 14, non-reactive gas injected from the first electrode #230) positioned in the upper section of the processing chamber 
an exhaust configured to receive gas from the upper and lower sections (Fig. 14, vacuum pump #260 at lower wall periphery), 
wherein the apparatus is configured to control flow of the deposition gas from the gas distribution unit (C16, L64-65 and Fig. 14, reactive gas injected from the second electrode #240) and configured to control flow of the inert gas (C11, L30-31 and Fig. 14, non-reactive gas injected from the first electrode #230), the apparatus configured to cause inert gas pressure to exceed deposition gas pressure such that the deposition gas is prevented from reaching the front side surface (Lee – C25, L43-50).

Lee does not teach wherein the substrate support has an annular support surface configured to support the substrate along an entire perimeter (emphasis added to show distinguishing features).
However, Ito teaches wherein a substrate support has an annular support surface configured to support a substrate along an entire perimeter (Ito – [0112] and Fig. 30-31, wafer holder #210 with annular support edge and positioning ring #218).
Lee and Ito both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Lee with the annular substrate support as taught by Ito in order to constrain unwanted movement of the wafer, minimize edge contact of the wafer with the 

Modified Lee does not teach a first gas exhaust positioned on an outer portion of the vertically extending portion (see Examiner’s interpretation as rejected under 112(b) above) of the substrate support mechanism and configured to receive the inert gas from the upper section, and a second gas exhaust at an inner portion of the vertically extending portion (see Examiner’s interpretation as rejected under 112(b) above) of the substrate support mechanism configured to receive the deposition gas from the lower section, wherein the substrate support is directly connected to the wall at an area of the wall between the first and second exhaust ports such that the first exhaust port is coupled to the upper section of the processing chamber and the second exhaust port is coupled to the lower section.
However, Chacin teaches a first gas exhaust positioned on an outer portion of the vertically extending portion of the substrate support mechanism (Chacin – C13, L26 and Fig. 11, a volume contacting the outer portion of the substrate support, being exhausted through the exhaust port #1115, as annotated below) and configured to receive the inert gas from the upper section (Chacin - Fig. 11, gas #222), and a second gas exhaust at an inner portion of the vertically extending portion of the substrate support mechanism (Chacin – C13, L26 and Fig. 11, a volume contacting the inner portion of the substrate support, being exhausted through the exhaust port #1116, as annotated below) configured to receive the deposition gas from the lower section (Chacin – Fig. 11, gas #219).

    PNG
    media_image3.png
    531
    615
    media_image3.png
    Greyscale

wherein the substrate support is directly connected to the wall at an area of the wall between the first and second exhaust ports (see Chacin Figs. 11 and 13, substrate support is directly connected to the sidewalls since a direct physical connection can be established between the substrate support and the sidewalls between the first and second exhaust, see as similarly presented above in reference to Lee) such that the first exhaust port is coupled to the upper section of the processing chamber and the second exhaust port is coupled to the lower section (see Chacin Figs. 11 and 13, ports #1115 and #1117 exhaust areas above and below the substrate support independently).
Modified Lee and Chacin both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the vacuum exhaust structure and operation as taught by Chacin in order to facilitate the control of flow patterns of gases, prevent chemical species from 

Modified Lee does not teach a controller.
However, Fukiage teaches a controller that is configured to control all elements of a plasma-enhanced chemical vapor deposition (PECVD) apparatus (Fukiage – C6, L14 and Fig. 1, controller #160).
Modified Lee and Fukiage both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Lee with the unified controller as taught by Fukiage in order to provide control data to all components of the apparatus to enact a process recipe, compare current process data to target process data to control the deposition tool, and use communicated data to predict, prevent, and/or declare faults. (Fukiage – C6, L14-38).

Modified Lee does not explicitly teach a deposition process. However, the apparatus as taught by modified Lee would be capable of performing a deposition process if the reactive etching gas were replaced with a deposition gas. Further, it is well known in the art that apparatuses similar to modified Lee are commonly used for both etching and deposition processes. To support this assertion, Granneman teaches that CVD apparatuses are commonly used for both deposition and etching processes (Granneman – C2, L57-59).

for depositing films on a backside of a substrate”, “configured to hold a substrate between the upper section and the lower section”, “for electrical devices”, “configured to support the substrate along an entire perimeter of the substrate without being in contact with interior regions of the front side surface and without being in contact with interior regions of the backside surface”, “configured to hold the substrate with the front side surface facing the upper section and with the backside surface facing the lower section”, “when the substrate is being held by the substrate support mechanism”, “configured to direct deposition gas to the backside surface of the substrate for depositing a film on the backside surface of the substrate”, “configured to direct inert gas into the upper section of the processing chamber sufficient to create a greater gas pressure in the upper section as compared to the lower section”, “configured to receive the inert gas from the upper section”, and “configured to receive the deposition gas from the lower section” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Lee apparatus would be capable of performing the intended uses above as specifically set forth above, with the following exception: the modified Lee apparatus would be capable of depositing films on a backside of a substrate and directing deposition gas to the backside surface of a substrate if the gas supplied by the first gas distribution unit as taught by Lee (second electrode #240) were suitable for 

Further, claim limitations relating to the substrate are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 8,888,950), Ito (US Pub. 2007/0218664), Chacin (US Patent 8,852,349), and Fukiage (US Patent 7,371,436), as applied to claims 1-3, 8-9, and 20 above, and further in view of Yajima (US Patent 7,967,912).
The limitations of claims 1-3, 8-9, and 20 are set forth above.
Regarding claim 4, Lee modified by Ito does not teach wherein the controller is configured to control deflection of the substrate by controlling a first vacuum exhaust and a second vacuum exhaust.
However, Chacin teaches controlling deflection of the substrate by controlling a first vacuum exhaust and a second vacuum exhaust (Chacin – C13, L29-40: any or all exhaust ports controlled with flow control valves #1110, lower port may be adjusted to a high flow rate to provide a net downward force on the substrate to keep it on the support structure).
Modified Lee and Chacin both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the 

Further, to clarify the record, the limitation “configured to control deflection of the substrate” is interpreted by the Examiner as an intended result of the process step “by controlling a first vacuum exhaust and a second vacuum exhaust.” As such, since modified Lee teaches the selective control of a first and second vacuum exhaust, it also appears to necessarily teach wherein such control would be capable of controlling deflection (bending, warping) of the substrate, as well (as is set forth above).

Modified Lee does not teach pressure gauges to measure a pressure differential between the upper section and the lower section when the substrate is being supported within the processing chamber.
However, Yajima teaches pressure gauges (Yajima – C3, L62-63 and Fig. 2, pressure gauges #21a and #21b) on the upper and lower vacuum lines (Yajima – C3, L52-54 and Figs. 1-2, exhaust gas ports #13a and #13b).
Modified Lee and Yajima both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Lee with the pressure gauges as taught by Yajima in order to measure 

To clarify the record, the claim limitation “to measure a pressure differential between the upper section and the lower section when the substrate is being supported within the processing chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. The modified Lee apparatus (specifically, the pressure gauges as taught by Yajima) would be capable of performing the intended use above due to their positions on an upper and lower evacuation line, whose difference in measured pressure would be the pressure differential while a substrate is in the chamber (see Yajima Figs. 1-2, wafer W). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 8,888,950), Ito (US Pub. 2007/0218664), Chacin (US Patent 8,852,349), and Fukiage (US Patent 7,371,436), as applied to claims 1-3, 8-9, and 20 above, and further in view of Granneman (US Patent 6,183,565).
The limitations of claims 1-3, 8-9, and 20 are set forth above.
Regarding claim 5, modified Lee does not teach wherein the first gas distribution unit includes a first heating mechanism configured to controllably heat the deposition gas.
However, Granneman teaches wherein the first gas distribution unit (Granneman - C5, L8 and Fig. 1, side section #7) includes a first heating mechanism (C5, L39 and 
Modified Lee and Granneman both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by replacing the cooling mechanisms with the heating mechanisms as taught by Granneman in order to quickly heat the wafer to a desired temperature and prevent unwanted deposition of process gas on apparatus surfaces (Granneman – Abstract).
To clarify the record, the claim limitation “configured to controllably heat the deposition gas” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. The modified Lee apparatus (specifically, the heating structure as taught by Granneman with the first gas distribution unit of Lee) would be capable of performing the intended use above due to the deposition gas injection as taught by Lee with the heating mechanism as taught by Granneman.

Regarding claim 6, modified Lee does not teach a heating mechanism positioned in the upper section of the processing chamber, the heating mechanism configured to heat the substrate without contacting the front side surface of the substrate.
However, Granneman teaches a heating mechanism (Granneman - C5, L39 and Fig. 1, heating element #8) positioned in the upper section of the processing chamber (C5, L4 and Fig. 1, side section #6), the heating mechanism configured to heat the 
Modified Lee and Granneman both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the upper heating mechanism as taught by Granneman in order to quickly heat the wafer to a desired temperature and prevent unwanted deposition of process gas on apparatus surfaces (Granneman – Abstract).

To clarify the record, the claim limitation “configured to heat the substrate without contacting the front side surface of the substrate” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. The modified Lee apparatus (specifically, the heating structure as taught by Granneman with the second gas distribution unit of Lee) would be capable of performing the intended use above due to the structure of the second gas distribution unit as taught by Lee (non-contact with the wafer) with the heating mechanism as taught by Granneman.

Regarding claim 7, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Lee apparatus (specifically, the heating structure as taught by Granneman with the second gas distribution unit of Lee) would be capable of performing the intended use above due to the first electrode driving member, as taught by Lee (see above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 8,888,950), Ito (US Pub. 2007/0218664), Chacin (US Patent 8,852,349), and Fukiage (US Patent 7,371,436), as applied to claims 1-3, 8-9, and 20 above, and further in view of AmRhein (US Pub. 2005/0221618).
The limitations of claims 1-3, 8-9, and 20 are set forth above.
Regarding claim 10, modified Lee does not teach a remote plasma source connected to the first gas distribution unit configured to generate the deposition gas.
However, AmRhein teaches a remote plasma source (AmRhein – [0049] and Fig. 1, remote generator #60) connected to the first gas distribution unit configured to generate the deposition gas ([0049] and Fig. 1, precursor gas source #63 connected to remote generator #60 supplied to process chamber #12 through plenum #66).
Modified Lee and AmRhein both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by substituting the remote plasma source as taught by AmRhein for the two powered electrodes of modified Lee in order to lower power requirements and prevent damage to chamber components (AmRhein – [0005]).

Response to Arguments
Applicant is thanked for the amendments to claim 7 to correct a minor informality. As such, the objection to claim 7 is withdrawn.

Applicant is thanked for the amendments to claims 2 and 3 to correct issues of new matter and indefinite claim language. As such, the rejections of claims 2-3 under sections 112(a) and 112(b) are withdrawn. Claim 20 has not been amended to alleviate indefinite claim language, and thus continues to be rejected under section 112(b).

The Examiner agrees with the Applicant that the prior art of record in the previous Office Action did not teach “an annular support surface configured to support the substrate along an entire perimeter of the substrate” as in amended claims 1 and 20. As such, the Examiner has supplied the Ito reference to teach the above limitation.

Applicant appears to argue (Remarks, pg. 10) that the prior art of record, notably Lee, does not teach the limitation regarding the substrate support “directly connected to a wall of the processing chamber” because the pins/arms support the substrate and the pins/arms are not directly connected to the wall of the processing chamber. Respectfully, the Examiner disagrees.
Applicant appears to be too narrowly interpreting the “substrate support” as only the portions of the structure that contacts the substrate, and not the accompanying structure that provides stability for those contacts. Thus it is not necessary that the contacting supports be directly connected to the wall, but merely that at least some part of the entire support structure is directly connected to the wall. This interpretation is in agreement with the instant disclosure (see particularly Fig. 1), where the wafer contacting surfaces are part of an integral structure that is directly connected to the wall. As Lee teaches a similar structure connected in this way, it continues to meet the limitations of the claim.

Regarding the phrase “directly connected to a wall”, the Examiner notes the phrases “connected to” and “a wall” are both broad enough to continue to be met by the prior art, notably Lee. First, “connected” is broad enough to encompass physical, electrical, magnetic, and even direct volume connections. Merriam-Webster dictionary defines “connected” as “joined or linked together” or “having the property that any two of its points can be joined by a line completely contained in the set”. As such, Lee continues to teach where the substrate support is directly connected to the bottom wall of the chamber, which is directly connected to the sidewall of the chamber, thus the substrate support is directly connected to the sidewall of the chamber since “two of its points can be joined by a line completely contained in the set” (physical structure). Secondly, as just illustrated, the limitation “a wall” can be any wall of the chamber- bottom wall, side wall, top wall, etc.
The Applicant should consider amending the claim further to recite a stronger structural attachment more in line with the intentions of the disclosure, such as “directly physically coupled to a vertical sidewall of the processing chamber”.


Regarding the limitation “a controller configured to control flow of the deposition gas from the first gas distribution unit for deposition on the backside surface of the substrate, the controller configured to control flow of the inert gas into the upper section to maintain a gas pressure differential sufficient to prevent passage of the deposition gas from the lower section to the front side surface of the substrate when the substrate 
Particularly, the above controller limitation must necessarily be interpreted further for what elements are structurally limiting of the apparatus (i.e., specific programming for performing a specific function) and what elements are merely results intended to be generated by the aforementioned programming.
As such, the Examiner interprets the limitation above such that the structural/programming components are: “a controller configured to control flow of the deposition gas from the first gas distribution unit” and “the controller configured to control flow of the inert gas into the upper section”. 
The Examiner interprets the rest of the limitation “for deposition on the backside surface of the substrate” and “to maintain a gas pressure differential sufficient to prevent passage of the deposition gas from the lower section to the front side surface of the substrate when the substrate is resting on the substrate support” as the intended result of the positively recited process steps (programming). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04. 
In accordance, it is not necessary that the prior art explicitly teach the intended results above, and only necessary that it teach the structurally limiting process steps (programming) as outlined above. As the Examiner has shown that the processing Lee can be suitably combined with the controller as taught by Fukiage (see the rejections of claims 1 and 20 above), the prior art does teach the above limitation, and Applicant’s arguments are not persuasive.
Additionally, the Examiner does not interpret the substrate as a structural feature of the apparatus, but merely an article that is intended to be used during processing using the claimed apparatus. The courts have held that limitations relating to a material or article worked upon by a structure “does not impart patentability to the claims”. See MPEP 2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718